Case 19-17398-btb   Doc 41   Entered 08/12/20 12:52:35   Page 1 of 5
Case 19-17398-btb   Doc 41   Entered 08/12/20 12:52:35   Page 2 of 5
Case 19-17398-btb   Doc 41   Entered 08/12/20 12:52:35   Page 3 of 5
               Case 19-17398-btb       Doc 41     Entered 08/12/20 12:52:35         Page 4 of 5




 1   Steven Alpert, SBN: 8353
     Price Law Group, APC
 2   5940 S. Rainbow Blvd, Ste 3014
     Las Vegas, NV 89118
 3
     (702)794-2008 (Tel)
 4   (702)794-2009 (Fax)
     alpert@pricelawgroup.com
 5
                                 UNITED STATES BANKRUPTCY COURT
 6                                    DISTRICT OF NEVADA
 7
      IN RE:                                               Case No.: 19−17398−btb
 8                                                         Chapter 7
      PERLA MARIA MEREZKO
 9

10                           Debtor
                                            CERTIFICATE OF SERVICE
11
     1. On August 12, 2020 (date) I served the following document(s) (specify):
12
                            Statement of Intention for Individuals Filing Under Chapter 7
13
     2.     I served the above-named document(s) by the following means to the persons as listed
14   below:
15          (Check all that apply)

16       a. ECF System (You must attach the “Notice of Electronic Filing”, or list all persons and
     addresses and attach additional paper if necessary)
17
             STEVEN A ALPERT              enotice@pricelawgroup.com, alpert@pricelawgroup.com
18
             TROY S. FOX          trusteefox@crosby-fox.com, NV34@ecfcbis.com
19
             U.S. TRUSTEE - LV - 7           USTPRegion17.LV.ECF@usdoj.gov
20

21          b. United States mail, postage fully prepaid
               (List persons and addresses. Attach additional paper if necessary)
22
     DEBTOR
23   Perla Merezko
     7813 Riviera Beach Drive
24   Las Vegas, NV 89128
25   REQUEST FOR SPECIAL NOTICE
     BMW BANK OF NORTH AMERICA
26
     C/O AIS PORTFOLIO SERVICES, LP
27   4515 N SANTA FE AVE., DEPT APS
     OKLAHOMA CITY, OK 73118
28


                                                         -1-
             Case 19-17398-btb       Doc 41     Entered 08/12/20 12:52:35        Page 5 of 5




 1   CAVALRY SPV I, LLC
     500 SUMMIT LAKE DR, STE 400
 2   VALHALLA, NY 10595
 3
     LVNV FUNDING LLC
 4   C/O RESURGENT CAPITAL SERVICES
     PO BOX 10587
 5   GREENVILLE, SC 29603-0587
 6   PRA RECEIVABLES MANAGEMENT, LLC
     PO BOX 41021
 7
     NORFOLK, VA 23541
 8

 9      c. Personal Service (List persons and addresses. Attach additional paper if necessary)
            I personally delivered the document(s) to the persons at these addresses:
10
                For a party represented by an attorney, delivery was made by handing the document(s) to the
11              attorney or by leaving the documents(s) at the attorney’s office with a clerk or other person
                in charge, or if no one is in charge by leaving the documents(s) in a conspicuous place in the
12              office.
13             For a party, delivery was made by handing the document(s) to the party or by leaving the
               document(s) at the person’s dwelling house or usual place of abode with someone of suitable
14             age and discretion residing there.
15       d. By direct email (as opposed to through the ECF System)
             (List persons and email addresses. Attach additional paper if necessary)
16
              Based upon the written agreement of the parties to accept service by email or a court order, I
17            caused the document(s) to be sent to the persons at the email addresses listed below. I did not
              receive, within a reasonable time after the transmission, any electronic message or other
18            indication that the transmission was unsuccessful.
19      e. By fax transmission (List persons and fax numbers. Attach additional paper if necessary)
20            Based upon the written agreement of the parties to accept service by fax transmission or a court
              order, I faxed the document(s) to the persons at the fax numbers listed below. No error was
21            reported by the fax machine that I used . A copy of the record of the fax transmission is
              attached.
22
        f. By messenger (List persons and addresses. Attach additional paper if necessary)
23
              I served the document(s) by placing them in an envelope or package addressed to the
24            persons at the addresses listed below and providing them to a messenger for service.
              (A declaration by the messenger must be attached to this Certificate of Service).
25
     I declare under penalty of perjury that the foregoing is true and correct.
26
     Signed on (date): August 12, 2020
27

28    Ryan Davis                                                   /s/ Ryan Davis
     (NAME OF DECLARANT)                                          (SIGNATURE OF DECLARANT)
                                                        -2-
